

 S2036 ENR: Equity in Government Compensation Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 2036IN THE SENATE OF THE UNITED STATESAN ACTTo suspend the current compensation packages for the chief executive officers
of Fannie Mae and Freddie Mac, and for other purposes.1.Short titleThis Act may be cited as the Equity in Government Compensation Act of 2015.2.DefinitionsIn this Act:(1)DirectorThe term Director means the Director of the Federal Housing Finance Agency.(2)EnterpriseThe term enterprise means—(A)the Federal National Mortgage Association and any affiliate thereof; and(B)the Federal Home Loan Mortgage Corporation and any affiliate thereof.3.Reasonable pay for chief executive officers(a)Suspension of current compensation package and limitationThe Director shall suspend the compensation packages approved for 2015 for the chief executive officers of each enterprise and, in lieu of such packages, subject to the limitation under subsection (b), establish the compensation and benefits for each such chief executive officer at the same level in effect for such officer as of January 1, 2015, and such compensation and benefits may not thereafter be increased.(b)Limitation on bonusesSubsection (a) shall not be construed to affect the applicability of section 16 of the STOCK Act (12 U.S.C. 4518a) to the chief executive officer of each enterprise.(c)ApplicabilitySubsection (a) shall only apply to a chief executive officer of an enterprise if the enterprise is in conservatorship or receivership pursuant to section 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617).4.Fannie and Freddie chief executive officers not Federal employeesAny chief executive officer affected by any provision under section 3 shall not be considered a Federal employee.Speaker of the House of RepresentativesVice President of the United States and President of the Senate